Citation Nr: 1749669	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-22 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety-depressive disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 




INTRODUCTION

The Veteran had active duty service from April 1976 to August 1984.  He died in September 2017.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which the Veteran timely appealed during his lifetime.

Although the Veteran initially filed a claim for anxiety-depressive disorder, the claim was expanded as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board notes that a travel board hearing was scheduled in  May 2017.  The Veteran did not appear, and did not request that a new hearing be scheduled.  Accordingly, the Board finds that the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

In September 2017, VA was notified that the Veteran died on September [REDACTED], 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 5121A, 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the Veteran died on September [REDACTED], 2017, during the pendency of this appeal.  That same month, VA received a copy of the Veteran's death certificate and was further informed of his death by an apparent family member.  

As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As such, this appeal has become moot by virtue of the death of the claimant and thus must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

Further, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  38 C.F.R. § 3.1010(b) (2016).


	(CONTINUED ON NEXT PAGE)






ORDER

The appeal is dismissed.  




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


